  Case 15-29837         Doc 57     Filed 12/10/18 Entered 12/10/18 08:33:24              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-29837
         JEFFERY J PATRICK
         THERESA J PATRICK
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/31/2015.

         2) The plan was confirmed on 12/01/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/28/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $39,888.00.

         10) Amount of unsecured claims discharged without payment: $31,865.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-29837      Doc 57        Filed 12/10/18 Entered 12/10/18 08:33:24                      Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $41,916.00
       Less amount refunded to debtor                         $2,264.94

NET RECEIPTS:                                                                                   $39,651.06


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $1,729.64
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,729.64

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
ADVENTIST MIDWEST HEALTH        Unsecured            NA         554.83           554.83        554.83        0.00
ADVOCATE CHRIST MEDICAL CENTE   Unsecured      1,604.00            NA               NA            0.00       0.00
ADVOCATE CHRIST MEDICAL CENTE   Unsecured      3,568.00            NA               NA            0.00       0.00
CAPITAL ONE BANK USA            Unsecured         295.00        325.52           325.52        325.52        0.00
CAPITAL ONE BANK USA            Unsecured         433.00        433.08           433.08        433.08        0.00
CAPITAL ONE BANK USA            Unsecured         470.00        470.20           470.20        470.20        0.00
CAPITAL ONE BANK USA            Unsecured         833.00        874.86           874.86        874.86        0.00
CAPITAL ONE NA                  Unsecured         160.00        160.52           160.52        160.52        0.00
CCS/FIRST NATIONAL BANK         Unsecured          80.00           NA               NA            0.00       0.00
CREDIT ONE BANK                 Unsecured         279.00           NA               NA            0.00       0.00
GRANT & WEBER INC               Unsecured           8.00           NA               NA            0.00       0.00
Homeward Residential            Unsecured           0.00           NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE        Priority       7,987.00       8,056.25         8,056.25      8,056.25        0.00
INTERNAL REVENUE SERVICE        Unsecured            NA       2,281.17         2,281.17      2,281.17        0.00
JUST ENERGY                     Unsecured         276.00           NA               NA            0.00       0.00
LVNV FUNDING                    Unsecured            NA         479.86           479.86        479.86        0.00
ONEMAIN FINANCIAL               Unsecured     25,666.00            NA               NA            0.00       0.00
ONEMAIN FINANCIAL               Secured       25,666.00     12,493.71        12,493.71      12,493.71     265.42
ONYX ACCEPTANCE CORP            Unsecured           0.00           NA               NA            0.00       0.00
PEOPLES CHOICE HOME LOANS       Unsecured           0.00           NA               NA            0.00       0.00
PEOPLES CHOICE HOME LOANS       Unsecured           0.00           NA               NA            0.00       0.00
PNC MORTGAGE                    Secured              NA         957.35             0.00           0.00       0.00
PNC MORTGAGE                    Secured      263,409.00    265,246.34              0.00           0.00       0.00
PRESENCE HEALTH                 Unsecured         384.00           NA               NA            0.00       0.00
SPRINGLEAF FINANCIAL SERVICES   Secured       12,362.00       6,700.00         6,700.00      6,700.00     217.94
SPRINGLEAF FINANCIAL SERVICES   Unsecured            NA         608.06           608.06        608.06        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-29837         Doc 57      Filed 12/10/18 Entered 12/10/18 08:33:24                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $19,193.71         $19,193.71           $483.36
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $19,193.71         $19,193.71           $483.36

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $8,056.25          $8,056.25              $0.00
 TOTAL PRIORITY:                                          $8,056.25          $8,056.25              $0.00

 GENERAL UNSECURED PAYMENTS:                              $6,188.10          $6,188.10              $0.00


Disbursements:

         Expenses of Administration                             $5,729.64
         Disbursements to Creditors                            $33,921.42

TOTAL DISBURSEMENTS :                                                                      $39,651.06


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
